Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/16/2021.
 	Claims 1, 7 and 21-23 are pending. 
This application claims priority under 371 to PCT/US2015/065678 filed 12/15/15 which claims priority to US provisional 62/093,221 filed 12/17/14 (listed in ADS). A certified copy of the provisional application in English has been filed herein and therefore is sufficient to support an effective filing date of 12/17/14. 

Information Disclosure Statement
An IDS filed 8/13/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. The document listed as a foreign communication has been considered. 

Response to Amendments
Applicants amendment is sufficient to overcome the objections to the claims and 112, second paragraph and 102/103. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 7, 22 and 23 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating breast cancer in a subject by IT delivery of cGAMP or cGAsMP wherein STING expression level in the breast cancer before the administering of the cGAMP or the cGAsMP is at least about 1.2 fold higher than an average level in normal cells (non-cancerous cells); and wherein a pool of patients not treated with the , does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is maintained for reasons of record in the previous action and restated below. The claimed invention is only enabled for IT delivery of the compounds. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
The nature of the invention: The claims are drawn to methods of treating breast cancer with elevated STING expression using a cyclic nucleotide.
The scope of the invention: The scope of the claims has been limited to treatment of breast cancer which must have increased STING expression. As well, the patient is one that is limited by the level of cGAS expression. The only issue with the scope if the breadth of the mode of administration.   
Number of working examples and guidance: The examples include 1) expression and 
2) In vitro stimulation of expression of IFN- and other cytokines in cells and in vivo in mice by cGAMP. 
3) In cells, the binding interaction of cGAMP and STING were measured. As well, the signaling by STING was measured. 
4) Identification of cancer types with increased expression of STING by genome wide gene expression arrays.
5) Applicants provide heterogeneous expression patterns of cGAS in these cancer but suggest that restoring levels of cGAS may help to restrain tumor growth through STING-dependent pathways. 
6) Staining of normal versus breast cancer tissue showed reduced cGAS. 
7) Synthesis and purification of cGAsMP.
8) In vitro stimulation of expression of IFN- by cGAsMP. 
9) In vitro analysis of antitumor activity by MTT assay by both compounds. 
10) Administered cGAMP to in vivo animal models with cGAMP led to a reduction in tumor size.
Taken together, the specification demonstrates stimulation of IFN- and cytokines such as IL-8, TNF-, MCP-2 and more when cGAMP and cGAsMP was added to cells in culture as well as in mice. cGAsMP was found to be more potent by 5-10 levels of activity (see example 8). Both compounds inhibited growth of SF539, A498 and SR in vitro. With regards to in vivo animal model systems, applicants provide BLAB/c and C57B/J mice models for colon cancer and breast cancers. cGAMP repressed tumor growth (example 10). Taken together with the observation that the levels of STING and cGAS correlated with cancer status exhibiting in vitro systems. From this, applicants propose use of cGAMP and cGAsMP for treatment of any cancer. As well, the claims recite based on the animal studies use of 0.1-1 mg/kg of each compound.  The theory appears to be an interaction of the compounds with STING thus release factors that stimulate IFN expression. 
State of the art: It has been determined that animal models did not correlate with humans when looking at modes of delivery. Li et al discusses this with regard to CDNs (see page 4, col 2). The physiology and the size of the mouse do not correlate with human anatomy nor the complex system of humans (see e.g. Sundararaman and Barbie, 2018, page 3). As well, endpoints in mice studies do not comport well with the need not to overwhelm the human system with biomolecules. In other words, increasing doses in NHP and humans have led to death. Hence, mice models have allowed proof of principle issues to be established.
Unpredictability of the art:
As a first issue, is the mode of delivery. In this case, drug bioavailability requires that the compounds be administered intratumorally. In patent prosecution, this is relevant wherein the ability to establish a correlation is necessary.

The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.

The method does not provide sufficient guidance to overcome art recognized obstacles for in vivo delivery. In the absence of such guidance, one must rely on the art known methods. The art known methods for administration of nucleotides is that these must be administered IT. There simply is no other way the obstacles i.e. organ barriers, failure to persist, side-effects in The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  

Response to Arguments 
Applicants argue that a century of delivering cancer therapeutics to patients informs the skilled artisan on how to get the therapeutics into patients effectively. Applicants argue that Li 
This argument does not address the issue of the lack of enablement. The method does not lack for experimentation but for predictability and possibility. The disclosure does not provide sufficient guidance to overcome art recognized obstacles for in vivo delivery. In the absence of such guidance, one must rely on the art known methods. The art known methods for administration of nucleotides is that these must be administered directly. There simply is no other way the obstacles i.e. organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleotide is broadly stated as being administered.
Li teaches, 
CDNs possess the capability to induce anti-tumor inflammation in theory, but the actual treatment effect of CDNs without appropriate carrier is limited [71]. Due to the characteristics of electronegativity and high water solubility, it is hard for CDNs to cross cellular membrane and activate cytoplasmic STING [71]. Therefore, developing drug carrier with high bioavailability would be meaningful for enhancing therapeutic effect of CDNs [71]. Besides, another challenge for CDN application is drug delivery.

A further dive in the art provides the following statements with regard to the specific art.
Le Naour teach in 2020 that clinical studies are limited due to the unpredictability of the art. It is shown by this references teachings that intravenous administration is not a viable option to date. Limited modes of administration are available.  
Mounting preclinical and clinical evidence suggests that carefully designed agonists of human STING (as well as molecules that trigger STING signaling in an indirect fashion) activate therapeutically relevant type I IFN-dependent responses in cancer or immune cells, in particular DCs. Although to the best of   our knowledge no Phase III registration studies have yet been launched, several completed and ongoing Phase II studies have detected signs of clinical activity for STING agonists, though at the cost of non-negligible side effects. It will be interesting to learn whether mechanism-linked undesired effects can be minimized by favoring intratumoral over systemic delivery routes and whether this procedure would induce clinically exploitable systemic responses. If so, STING agonists may have a bright future.


 Yan et al state, relevantly in 2021; 
“Despite the promising progress and more than 15 years of R&D efforts by the biomedical research communities and pharm/biotech industries, the research on CDNs as vaccine adjuvants seems stalled at the preclinical development stage. To date, there are no licensed CDN products for human clinical use. Several clinical trials of the leading CDNs for cancer immunotherapy have been conducted with disappointing results.”

“We also discuss the strategies to improve the efficient delivery of CDNs and the recent advance and future challenges in the development of CDNs as potential adjuvants in prophylactic vaccines against infectious diseases and in therapeutic vaccines against cancers. We also examine the strategies to improve the efficient delivery of CDNs and future challenges in advancing the lead CDN adjuvant candidate into clinical trials and ultimately in human clinical use.” 

The in vivo efficacy of CDNs is limited by their physiochemical properties such as negative charges, hydrophilicity, short plasma half-life, and poor cellular targeting and membrane permeability. To overcome these challenges, researchers have developed several innovative strategies to transport CDNs more efficiently to the cell cytosol where STING is located (Table 2).

However, control of the level and duration of the CDN expression by this approach can be a challenge since chronic STING activation has been involved and responsible for initiating certain inflammatory and autoimmune diseases due to type 1 IFN overproduction [4,156,157] In addition, sustained gene transcription is rigidly prevented by the host to avoid lethal STING-dependent proinflammatory disease by unknown mechanisms [158,159].

These teachings first point out the lack of predictability which is exacerbated by the inefficient 

and improper levels of molecule reaching the target by any mode of delivery. 


Secondly, the methods are performed in animal models. It has been determined that animal models did not correlate with humans when looking at modes of delivery. The results from comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7).

As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.

Howard Jacob notes that rats and humans are 90% identical at the genetic level. However, the majority of the drugs shown to be safe in animals end up failing in clinical trials. "There is only 10% predictive power, since 90% of drugs fail in the human trials" in the traditional toxicology tests involving rats. Conversely, some lead compounds may be eliminated due to their toxicity in rats or dogs, but might actually have an acceptable risk profile in humans [39]. (Emphasis added.)

Hence, it is the art acknowledged lack of correlation in combination with the complexity of this art and the scope of the steps that makes the lack of relevant correlation important. Therefore, animal models have allowed proof of principle issues to be established. In patent prosecution, this is relevant wherein the ability to establish a correlation is necessary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633